Citation Nr: 0833808	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  03-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 until March 
1992.  The veteran also had periods of ACDUTRA and INACDUTRA 
in the Kentucky Army National Guard until June 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2002 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (the RO). 

In June 2005, the veteran attended an informal hearing at the 
RO with a Decision Review Officer.  A transcript of the 
hearing has been associated with the veteran's claims folder.

In his October 2005 substantive appeal, the veteran requested 
a Travel Board hearing.  However, in December 2005 the 
veteran withdrew his hearing request.

By a January 2008 decision, the Board denied the veteran's 
claim of service connection for chronic fatigue syndrome.  
That issue is no longer in appellate status in this case.  In 
the January 2008 decision, the Board also remanded the issue 
of entitlement to service connection for sleep apnea for 
further development and also deferred a decision on his 
intertwined claim for TDIU.  The requested development has 
been accomplished and the case has been returned to the Board 
for further consideration of the issues on appeal.

In April 2008, the veteran submitted a statement in response 
to the March 2008 supplemental statement of the case.  The 
agency of original jurisdiction (AOJ) forwarded this 
statement to the Board after the case had been returned to 
the Board for further consideration of the appeal.  There is 
no waiver of consideration of this statement by the agency of 
original jurisdiction.  However, review of the veteran's 
statement by the Board indicates that it relates to further 
argument in support of the veteran's claims of service 
connection for sleep apnea and entitlement to TDIU, which is 
not additional evidence, and which does not require a waiver 
of consideration by the AOJ.  See 38 C.F.R. § 20.1304 (2007).  

Matters referred to the RO

The Board notes that the veteran's April 2008 statement 
contains a new claim that his sleep apnea is secondary to the 
service-connected sinusitis.  Until now the veteran's claim 
of service connection for sleep apnea has only been 
considered based on the veteran's contentions of undiagnosed 
illness and direct service connection.

Additionally, the issues discussed below were also noted in 
the Board's January 2008 decision.  However, for completeness 
they are repeated herein.

A review of the claims folder includes July 2005 
correspondence, denominated "statement in support of claim 
for service connection of" post-traumatic stress disorder 
(PTSD).  Based upon the tenor of the veteran's overall 
submission, the Board believes that the veteran is separately 
seeking entitlement to service connection for a psychiatric 
disability, to include PTSD.

Additionally, July 2005 correspondence indicates that the 
veteran now contends that he suffers from lupus as a result 
of his service in Southwest Asia.  This claim has yet to be 
adjudicated by the RO.

These matters are referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's sleep apnea is not shown to have been 
present during service, nor is it shown to be related to his 
military service.

2.  The veteran's service-connected disabilities are: 
sinusitis, rated as 50 percent disabling; arthrosis of the 
hands, rated as 20 percent disabling; right shoulder 
arthritis, rated as 20 percent disabling; left shoulder 
arthritis, rated as 20 percent disabling; left knee 
patellofemoral syndrome, rated as 10 percent disabling; right 
knee patellofemoral syndrome, rated as 10 percent disabling; 
right foot metatarsalgia with right great toe arthritis, 
rated as 10 percent disabling; hypertension, rated as 10 
percent disabling; residuals of left ankle sprain, rated as 
noncompensably (zero percent) disabling; and allergic 
rhinitis, rated as noncompensably (zero percent) disabling.  
A combined 90 percent disability rating is in effect.

3.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation, so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to a total rating based upon 
individual unemployability have not been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340,  
3.341, 4.16, 4.19 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision on the issue.

Stegall considerations

In January 2008, the Board remanded the issue of entitlement 
to service connection for sleep apnea in order to obtain 
review of the claims file and a medical opinion as to whether 
it is as likely as not that the veteran's sleep apnea was 
related to the veteran's active duty military service, in 
particular his service in Southwest Asia in 1991.  The 
veteran's claim was then to be readjudicated by the agency of 
original jurisdiction.    

Review of the March 2008 VA examination report reveals that 
the requested file review, including an examination of the 
veteran, and opinion was done.  A supplemental statement of 
the case was issued by the agency of original jurisdiction in 
March 2008.

In his June 2008 statement on behalf of the veteran, the 
veteran's representative contended that the VA examiner in 
March 2008 did not comply with the remand instructions 
because he did not provide an opinion as to the etiology of 
the sleep apnea, and did not take into account the 
possibility that it could be due to an undiagnosed illness.  
The Board notes that the VA examiner did provide a nexus 
opinion.  Although it made no specific mention of the 
veteran's service in Southwest Asia in 1991, such was 
implicit in the opinion.  Specifically, the VA examiner 
stated that it was less likely as not that the veteran's 
sleep apnea was related to his military service.  Moreover, 
the remand instructions did not ask for an opinion relating 
to undiagnosed illness.  As further discussed in the decision 
that follows below, the Board has determined that the 
regulation relating to undiagnosed illness, 38 C.F.R. 
§ 3.317, is inapplicable in this case, inasmuch as sleep 
apnea is a known clinical disease.  

Therefore, the Board determines that its remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

Crucially, the veteran was provided with VCAA notice through 
a March 2002 letter relating to his service connection claim, 
which was sent prior to the RO's decision in May 2002.  The 
veteran was also sent a January 2004 VCAA notice relating to 
his claim for TDIU, which was sent prior to the RO's decision 
on TDIU in September 2004.  Specifically, in the letters he 
was advised that VA would obtain all evidence kept by the VA 
and any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letters specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.

The January 2004 letter emphasized: "you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has them.  If the holder of the 
evidence declines to give us the records or asks for a fee to 
provide them, we will notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original.]  

Finally, the Board notes that the March 2002 and January 2004 
letters expressly notified the veteran to send or describe 
additional information about his claims.  Specifically the 
letters advised the veteran to "tell us about any additional 
information or evidence that you want us to try and get for 
you" and to send to VA any additional evidence that he had in 
his possession.  These requests comply with the requirements 
of 38 C.F.R. § 3.159 (b) in that the RO informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159(b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim. Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in March 2006, August 2006, and June 2007 letters 
from the RO, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because the veteran's 
service-connection claim is being denied, the matters of 
level of disability and effective date are moot. 

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical 
records, VA treatment records, social security administration 
records, identified private medical records and several 
statements from the veteran and his wife.  Additionally, the 
veteran was afforded VA compensation and pension examinations 
in January 2001 and August 2004.  In March 2008 the veteran 
was provided an additional medical examination relating to 
his claim of service connection for sleep apnea and a medical 
nexus opinion was obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2007).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and he was 
given the opportunity to present testimony at a personal 
hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection of sleep apnea.

Pertinent law and regulations

Service connection - generally

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).  

ACDUTRA and INACDUTRA includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or 
the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(c)(3), (d)(4) (2007).  

In order to establish basic eligibility for veterans' 
benefits based upon ACDUTRA, the appellant must first 
establish that he was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  See Laman 
v. West, 11 Vet. App. 80, 84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In order to 
establish basic eligibility for veterans' benefits based upon 
INACDUTRA, the appellant must first establish that he was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  Id.  Until "veteran" status is established 
for a period of ACDUTRA or INACDUTRA, the presumption of 
soundness and the presumption of aggravation are not for 
application.  Id.  Moreover, presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. Id. at (c).

Analysis

The record indicates that veteran is a Gulf War veteran.  See 
38 C.F.R. § 3.317(d). As noted in the Introduction, his claim 
of chronic fatigue syndrome, including as due to undiagnosed 
illness, was denied by the Board in its January 2008 
decision.  VA examiners in January 2001 had concluded that 
the veteran's symptoms of fatigue were not due to chronic 
fatigue syndrome, but rather to sleep apnea and depression.

The veteran contends that he suffers from sleep apnea that is 
a manifestation of undiagnosed illness resulting from his 
service in the Persian Gulf region during Operation Desert 
Shield/Desert Storm.  In essence, he contends that he is 
entitled to service connection by virtue of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317.  He alternatively appears to 
contend that he has sleep apnea which is related to his 
military service.  Each theory of entitlement will be 
addressed in turn.

Persian Gulf undiagnosed illness

As has been discussed in the law and regulations section 
above, service connection may be granted for disability due 
to undiagnosed illness, provided that the disability cannot 
be attributed to any known clinical diagnosis.  See 38 
U.S.C.A. §§ 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2007). 

In the present case the veteran has been diagnosed with sleep 
apnea.  His private ear, nose, and throat specialist, Dr. 
B.W., first diagnosed the veteran with sleep apnea in 
September 1999 based on the results of a sleep study.  During 
November 2000 Dr. B.W. performed uvulopalatopharyngoplasty 
(UPPP) surgery.  The initial and post surgery diagnoses were 
obstructive sleep apnea.  VA examiners diagnosed sleep apnea 
in January 2001, August 2004, and March 2008.  

Inasmuch as the veteran has been diagnosed with sleep apnea, 
a known clinical disability, 38 C.F.R. § 3.317 relating to 
undiagnosed illness has no application to the claim of 
service connection for sleep apnea.  

Direct service connection

The Board has given thought to whether service connection may 
be granted for the veteran's sleep apnea regardless of the 
inapplicability of the undiagnosed illness provisions.  Cf. 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As noted above, in order to establish direct service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  The Board will address each 
Hickson element in turn.

With regard to element (1), current disability, as discussed 
above the veteran has been diagnosed with sleep apnea since 
September 1999.  Therefore, Hickson element (1) has been met.  

Hickson element (2) requires in-service disease or injury.  
The Board has reviewed the veteran's service medical records.  
There is no entry in those records which indicates the 
veteran complained of or sought treatment for sleep apnea or 
a fatigue related illness during any period of active duty, 
ACDUTRA or INACDUTRA.  Nor is there any other medical of 
record that indicates that the veteran had sleep apnea during 
service. 

The Board also notes that the veteran did not seek treatment 
for sleep apnea until 1999, and he was not diagnosed with 
sleep apnea until September 1999, several years after 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Hickson 
element (2) is not met.  Therefore, the claim must fail on 
that basis.

For the sake of completeness, the Board will consider Hickson 
element (3) which requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. 

The VA examiner in March 2008 diagnosed the veteran with 
obstructive and central sleep apnea.  Based upon review of 
the veteran's claims folder, and examination of the veteran, 
the VA examiner opined that it was less likely as not that 
the sleep apnea was related to military service because it 
was diagnosed years after the veteran was separated from 
service.  He additionally commented that the veteran reported 
a component of central sleep apnea on a recent sleep study, 
and that central sleep apnea is not related to or caused by 
obstructive process of the respiratory system.  [Central 
sleep apnea results from failure of stimulation by the 
respiratory centers in the medulla; both hereditary varieties 
and other varieties accompanying other brain stem disorders 
have been observed.  See Dorland's Illustrated Medical 
Dictionary, 30th Edition, Page 115.]

The examiner also stated that the "recent" sleep study 
report was not available in his review of the record.  [The 
Board notes that there appear to be only two sleep studies 
contained in the record conducted in September 1999 and April 
2000 in connection with the veteran's initial diagnosis of 
sleep apnea.  Both showed a component of central sleep 
apnea.] 

The record contains no other medical nexus opinions relating 
to this issue.  

Although the veteran asserts that his difficulties with 
fatigue due to sleep apnea have existed since service, the 
record does not establish that he has the medical training 
necessary to offer competent opinions on matters of medical 
diagnosis or etiology.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to offer opinions that require medical knowledge).

The veteran's opinion is also outweighed by the volume of 
information contained in the contemporaneous service 
treatment records which failed to disclose any complaints of 
fatigue or other symptoms of sleep apnea.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].

Conclusion

In summary, for reasons and bases which have been expressed 
above, the Board concludes that service connection for sleep 
apnea is not warranted.  A preponderance of the evidence is 
against the claim.  The benefits sought on appeal are denied.

2.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a) (2007).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese, 7 Vet. App. 
at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 
27, 1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran's service-connected disabilities are: sinusitis, 
rated as 50 percent disabling; arthrosis of the hands, rated 
as 20 percent disabling; right shoulder arthritis, rated as 
20 percent disabling; left shoulder arthritis, rated as 20 
percent disabling; left knee patellofemoral syndrome, rated 
as 10 percent disabling; right knee patellofemoral syndrome, 
rated as 10 percent disabling; right foot metatarsalgia with 
right great toe arthritis, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; residuals of 
left ankle sprain, rated as noncompensably (zero percent) 
disabling; and allergic rhinitis, rated as noncompensably 
(zero percent) disabling.  A combined 90 percent disability 
rating is in effect.

The veteran's combined disability rating is 90 percent, with 
one of his disabilities being at least 40 percent disabling 
(sinusitis, 50 percent disabling).  Therefore, the service-
connected disabilities meet the schedular criteria for 
consideration of TDIU under 38 C.F.R. § 4.16(a).

The veteran's April 2008 statement indicates that he is 
currently employed (he complained of problems of fatigue 
related to sleep apnea "at work").  He stated that his 
sleep apnea continues to affect his "job performance and 
advancement."  He has three years of college; he retired 
after about 24 years in active and reserve service; and he 
received a disability retirement from the U.S. Postal Service 
in August 2003 due to his chronic sinusitis and joint 
problems.

In the June 2005 informal hearing at the RO, the veteran 
contended that he had been seeking employment since August 
2003, but was being turned down because of his chronic 
sinusitis, his arthritic condition, and primarily his 
depression.  He complained of fatigue and lack of energy due 
to depression that affects his ability to work.  In his 
October 2005 substantive appeal, the veteran stated that he 
had acquired a substitute teaching position, but was unable 
to continue due to increased anxiety, increased feelings of 
anger, constant illness, fatigue and depression.  In his more 
recent April 2008 statement, the veteran contended that poor 
performance at work and in daily activities was due to sleep 
apnea.

Compensation can only be granted for service-connected 
disabilities.  See 38 U.S.C.A. § 101(13) (West 2002).  Thus, 
in considering the veteran's TDIU claim, it is incumbent upon 
the Board to identify, and disregard, any limitations on 
employability which are due to the non service-connected 
disabilities, in particular sleep apnea and depression.  
However, the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Here, the medical evidence does allow 
differentiation between the veteran's physical and mental 
disabilities.  

A review of the medical evidence of record indicates that the 
veteran is currently capable of sustaining substantially 
gainful employment even when all of his disabilities, both 
service-connected and non-service-connected, are considered.  
In particular, with respect to non service-connected 
disabilities, there is the sleep apnea discussed above, and 
depression, both of which have been associated with fatigue.  
VA examiners in January 2001 diagnosed the veteran with 
depression and sleep apnea, and opined that the veteran's 
fatigue was likely due to depression and sleep apnea.  
However, the veteran is not service connected for either 
disability.  

In an April 2004 psychological evaluation for Social Security 
Disability purposes the veteran was diagnosed with recurrent 
moderate major depressive disorder, and chronic pain disorder 
with psychological and physical factors secondary to 
arthritis, knee, and feet problems  The psychologist 
commented that the veteran's ability to tolerate stress and 
the pressure of day-to-day employment was restricted to low 
levels only.  His capacity to sustain attention and 
concentration toward the performance of simple repetitive 
tasks was variable and affected by varying levels of 
depression and fatigue.  His capacity to interact 
appropriately with fellow workers and supervisors was 
adequate in one-on-one or small group situations only.  The 
veteran was denied Social Security Disability benefits in 
July 2004 because it was felt the evidence showed he was 
capable of working jobs that did not require a great deal of 
contact with others, which were less demanding and required 
less physical effort.

VA examiners of the veteran's ear, nose and throat problems 
in August 2004 diagnosed the veteran with allergic rhinitis, 
status post uvulopalatopharyngoplasty, obstructive sleep 
apnea, and chronic sinusitis and nasal polyp, all of which 
are service-connected disabilities except sleep apnea.  They 
opined that his problems with sinusitis and upper airway 
obstruction would not prevent employment.  He would not be 
able to work in an area that was dusty or exposed him to an 
excessive amount of pollen, but he would be able to do most 
indoor jobs.  VA examiners also assessed the current severity 
of the veteran's service-connected joint disabilities in 
August 2004.  They concluded that none of the service-
connected joints examined should prohibit employment for the 
veteran.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the totality 
of the medical evidence, including VA examination reports and 
the report of the April 2004 Social Security psychological 
evaluation, clearly demonstrates that the veteran is not 
precluded from working due to his service-connected 
disabilities [even considering his non-service connected 
depression and sleep apnea].  Indeed, the record does not 
contain any medical opinion which indicates that the veteran 
is precluded from working due to his service connected 
disabilities.  Thus, although the Board has taken the 
veteran's statements into consideration, it attaches 
relatively little weight of probative value to the veteran's 
own self-assessment.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

Further, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, of frequent 
hospitalizations due to the service-connected disabilities, 
or of any other reason why TDIU should be considered on an 
extraschedular basis.  The veteran has pointed to no such 
medical evidence.  In short, the question before the Board is 
whether the veteran's service-connected disabilities make it 
impossible for the veteran to follow a substantially gainful 
occupation.  Based on the evidence of record, the service-
connected disabilities, although limiting to some extent, 
allow the veteran to perform tasks that would be required in 
employment.  The Board accordingly finds that employment is 
"realistically within the physical and mental capabilities" 
of the veteran.  See Moore, 1 Vet. App. at 359.  Therefore, 
the Board concludes that the veteran's service-connected 
disabilities do not affect his ability to secure and follow a 
substantially gainful occupation.

Conclusion

For the reasons stated, the Board has concluded that the 
veteran's claim for TDIU does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  The veteran's claim of 
entitlement to TDIU is accordingly denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to Service connection for sleep apnea is denied.

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


